Exhibit 10.2

Execution Version

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of February 10, 2020, is made and entered into by and among (i) PAE
Incorporated (f/k/a Gores Holdings III, Inc.), a Delaware corporation (the
“Company”), (ii) Gores Sponsor III LLC, a Delaware limited liability company
(the “Sponsor”), (iii) Randall Bort, (iv) William Patton, (v) Jeffrey Rea
(together with Randall Bort, William Patton, Sponsor and their respective
Permitted Transferees (as defined herein), the “Gores Holders”) and (vi) the
stockholders of Shay Holding Corporation, a Delaware Corporation party hereto
(“Shay Holding Corporation” and, such stockholders, the “Shay Holders”). The
Gores Holders, the Shay Holders and any person or entity who hereafter becomes a
party to this Agreement pursuant to Section 5.2 of this Agreement are each
referred to herein as a “Holder” and collectively as the “Holders”).

RECITALS

WHEREAS, the Company and the Sponsor have entered into that certain Securities
Purchase Agreement (the “Founder Shares Purchase Agreement”), dated as of
November 3, 2017, pursuant to which the Sponsor purchased an aggregate of
10,781,250 shares (the “Founder Shares”) of the Company’s Class F common stock,
par value $0.0001 per share (the “Class F Common Stock”), and the Sponsor
subsequently transferred an aggregate of 75,000 Founder Shares to the other
Gores Holders;

WHEREAS, on October 22, 2018, the Sponsor forfeited 781,250 Founder Shares
following the expiration of the unexercised portion of underwriter’s
over-allotment option in connection with the Company’s initial public offering;

WHEREAS, upon the closing of the transactions (the “Transactions”) contemplated
by that certain Agreement and Plan of Merger dated November 1, 2019 by and among
the Company, EAP Merger Sub, Inc., a Delaware corporation and wholly-owned
subsidiary of the Company, EAP Merger Sub II, LLC, a Delaware limited liability
company and wholly-owned subsidiary of the Company, Shay Holding Corporation and
the stockholder representative thereunder (the “Merger Agreement”), the Sponsor
forfeited 3,000,000 Founder Shares, of which 1,086,956 Founder Shares were
converted into shares of the Company’s Class A common stock, par value $0.0001
per share (the “Common Stock”), on a one-to-one basis;

WHEREAS, on September 6, 2018, the Company and the Sponsor entered into that
certain Sponsor Warrants Purchase Agreement (the “Private Placement Warrants
Purchase Agreement”), pursuant to which the Sponsor purchased 6,666,666 warrants
(the “Private Placement Warrants”), in a private placement transaction occurring
simultaneously with the closing of the Company’s initial public offering on
September 11, 2018;

WHEREAS, on September 11, 2018, the Company and the Gores Holders entered into
that certain Registration Rights Agreement (the “Existing Registration Rights
Agreement”), pursuant to which the Company granted the Gores Holders certain
registration rights with respect to certain securities of the Company;

WHEREAS, immediately after giving effect to the Transactions, in accordance with
the Merger Agreement, the Shay Holders shall receive shares of Common Stock;

WHEREAS, the Shay Holders may receive additional shares of Common Stock (the
“Earn Out Shares”) pursuant to the earn out provisions in the Merger Agreement;

WHEREAS, pursuant to Section 5.5 of the Existing Registration Rights Agreement,
the provisions, covenants and conditions set forth therein may be amended or
modified upon the written consent of the Company and the Holders (as defined in
the Existing Registration Rights Agreement) of at least a majority-in-interest
of the Registrable Securities (as defined in the Existing Registration Rights
Agreement) at the time in question; and

WHEREAS, the Company and the Gores Holders desire to amend and restate the
Existing Registration Rights Agreement pursuant to Section 5.5 thereof in order
to provide the Holders with registration rights with respect to the Registrable
Securities on the terms set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. The terms defined in this Article I shall, for all purposes of
this Agreement, have the respective meanings set forth below:

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Board, after
consultation with counsel to the Company, (a) would be required to be made in
any Registration Statement or Prospectus in order for the applicable
Registration Statement or Prospectus not to contain any Misstatement, (b) would
not be required to be made at such time if the Registration Statement were not
being filed, and (c) the Company has a bona fide business purpose for not making
such information public.

“Affiliate” means, with respect to a specified Person, each other Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the Person specified; provided
that no Holder shall be deemed an Affiliate of any other Holder solely by reason
of an investment in, or holding of Common Stock (or securities convertible or
exchangeable for share of Common Stock) of, the Company. As used in this
definition, “control” (including with correlative meanings, “controlled by” and
“under common control with”) means possession, directly or indirectly, of power
to direct or cause the direction of management or policies (whether through
ownership of voting securities or by contract or other agreement); provided,
however, that in no event shall the term “Affiliate” include any portfolio
company of any Holder or their respective Affiliates (other than the Company).

“Agreement” shall have the meaning given in the Preamble.

“Aggregate Blocking Period” shall have the meaning given in Section 2.4.

“Board” shall mean the Board of Directors of the Company.

“Block Trade” means an offering and/or sale of Registrable Securities by any
Holder on a block trade or underwritten basis (whether firm commitment or
otherwise) without substantial marketing efforts prior to pricing, including,
without limitation, a same day trade, overnight trade or similar transaction.

“Claims” shall have the meaning given in subsection 4.1.1.

“Closing Date” shall mean the date of this Agreement.

“Commission” shall mean the Securities and Exchange Commission.

“Commission Guidance” means (i) any publicly-available written or oral guidance
of the Commission staff, or any comments, requirements or requests of the
Commission staff and (ii) the Securities Act.

“Common Stock” shall have the meaning given in the Recitals hereto.

“Company” shall have the meaning given in the Preamble.

“Company Shelf Take Down Notice” shall have the meaning given in subsection
2.1.3.

“Demand Registration” shall have the meaning given in subsection 2.2.1.

 

2



--------------------------------------------------------------------------------

“Demanding Holder” shall mean, as applicable, (a) the applicable Holders making
a written demand for the Registration of Registrable Securities pursuant to
subsection 2.2.1 or (b) the applicable Holders making a written demand for a
Shelf Underwritten Offering of Registrable Securities pursuant to subsection
2.1.3.

“Earn Out Shares” shall have the meaning given in the Merger Agreement.

“Effectiveness Deadline” shall have the meaning given in subsection 2.1.1.

“Existing Registration Rights Agreement” shall have the meaning given in the
Recitals hereto.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

“Form S-1 Shelf” shall have the meaning given in subsection 2.1.2.

“Form S-3 Shelf” shall have the meaning given in subsection 2.1.2.

“Founder Shares” shall have the meaning given in the Recitals hereto and shall
be deemed to include the shares of Common Stock issued upon conversion thereof.

“Founder Shares Lock-up Period” shall mean, with respect to the Founder Shares,
the period ending 180 days following the Closing Date.

“Founder Shares Purchase Agreement” shall have the meaning given in the Recitals
hereto.

“Gores Holders” shall have the meaning given in the Preamble.

“Gores-Shay Holders” shall mean the Gores Holders together with the Shay
Holders.

“Holders” shall have the meaning given in the Preamble.

“Insider Letters” shall mean those certain letter agreements, dated as of
September 6, 2018, by and between the Company and each of the Company’s
officers, directors, director nominees and the Sponsor.

“Maximum Number of Securities” shall have the meaning given in subsection 2.2.4.

“Merger Agreement” shall have the meaning given in the Recitals hereto.

“Minimum Amount” shall have the meaning given in subsection 2.1.3.

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated therein, or necessary to make the
statements therein (in the case of any Prospectus and any preliminary
Prospectus, in the light of the circumstances under which they were made) not
misleading.

“Permitted Transferees” shall mean a person or entity to whom a Gores Holder of
Registrable Securities is permitted to transfer such Registrable Securities
prior to the expiration of the Founder Shares Lock-up Period or Private
Placement Lock-up Period, as the case may be, under the Insider Letters and any
other applicable agreement between such Gores Holder and the Company, and to any
transferee thereafter.

“Piggyback Registration” shall have the meaning given in subsection 2.3.1.

“Private Placement Lock-up Period” shall mean, with respect to Private Placement
Warrants that are held by the initial purchasers of such Private Placement
Warrants or their Permitted Transferees, and any of the Common Stock issued or
issuable upon the exercise or conversion of the Private Placement Warrants and
that are held by the initial purchasers of the Private Placement Warrants or
their Permitted Transferees, the period ending 30 days after the Closing Date.

 

3



--------------------------------------------------------------------------------

“Private Placement Warrants” shall have the meaning given in the Recitals
hereto.

“Private Placement Warrants Purchase Agreement” shall have the meaning given in
the Recitals hereto.

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

“Registrable Security” shall mean (a) any outstanding share of Common Stock or
any other equity security (including the Private Placement Warrants and
including shares of Common Stock issued or issuable upon the exercise of any
other equity security) of the Company held by a Holder as of the date of this
Agreement or hereafter acquired by a Holder (including the shares of Common
Stock issued upon the conversion of the Founder Shares and upon the exercise of
any Private Placement Warrants) and any shares of Common Stock issued or
issuable as Earn Out Shares to the Shay Holders, and (b) any other equity
security of the Company issued or issuable with respect to any such share of
Common Stock referred to in the foregoing clause (a) by way of a stock dividend
or stock split or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization or otherwise; provided, however,
that, as to any particular Registrable Security, such securities shall cease to
be Registrable Securities when: (i) a Registration Statement with respect to the
sale of such securities shall have become effective under the Securities Act and
such securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (ii) such securities shall have
been otherwise transferred, new certificates for such securities not bearing (or
book entry positions not subject to) a legend restricting further transfer shall
have been delivered by the Company and subsequent public distribution of such
securities shall not require registration under the Securities Act; (iii) such
securities shall have ceased to be outstanding; or (iv) such securities have
been sold to, or through, a broker, dealer or underwriter in a public
distribution or other public securities transaction.

“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

(a) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority, Inc.) and
any securities exchange on which the Common Stock is then listed;

(b) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

(c) fees and disbursements of underwriters customarily paid by issuers or
sellers of securities, but excluding underwriting discounts and commissions and
transfer taxes, if any;

(d) printing, messenger, telephone, delivery and road show or other marketing
expenses;

(e) reasonable fees and disbursements of counsel for the Company;

(f) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and

(g) reasonable fees and expenses of one (1) legal counsel selected by either
(i) the majority-in-interest of the Demanding Holders (and any local or foreign
counsel) initiating a Demand Registration or Shelf Underwritten Offering
(including, without limitation, a Block Trade), or (ii) a of a
majority-in-interest of participating Holders under Section 2.3 if the
Registration was initiated by the Company for its own account or that of a
Company stockholder other than pursuant to rights under this Agreement, in each
case to be registered for offer and sale in the applicable Registration.

 

4



--------------------------------------------------------------------------------

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

“Removed Shares” shall have the meaning given in Section 2.6.

“Requesting Holder” shall have the meaning given in subsection 2.2.1.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shay Holders” shall have the meaning given in the Preamble.

“Shay Holding Corporation” shall have the meaning given in the Preamble.

“Shelf Take Down Notice” shall have the meaning given in subsection 2.1.3.

“Shelf Underwritten Offering” shall have the meaning given in subsection 2.1.3.

“Sponsor” shall have the meaning given in the Preamble.

“Subscription Agreements” shall means those certain subscription agreements
dated November 1, 2019 by and between the Company and certain subscribers to
shares of Common Stock.

“Transactions” shall have the meaning given in the Recitals hereto.

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

“Underwritten Registration” or “Underwritten Offering” shall mean a Registration
in which securities of the Company are sold to an Underwriter in a firm
commitment underwriting for distribution to the public.

ARTICLE II

REGISTRATIONS

2.1 Shelf Registration.

2.1.1 The Company shall, as soon as practicable, but in any event within thirty
(30) days after the Closing Date, file a Registration Statement under the
Securities Act to permit the public resale of all the Registrable Securities
held by the Holders from time to time as permitted by Rule 415 under the
Securities Act (or any successor or similar provision adopted by the Commission
then in effect) on the terms and conditions specified in this subsection 2.1.1
and shall use its reasonable best efforts to cause such Registration Statement
to be declared effective as soon as practicable after the filing thereof, but in
no event later than sixty (60) days following the filing deadline (the
“Effectiveness Deadline”); provided, that the Effectiveness Deadline shall be
extended to ninety (90) days after the filing deadline if the Registration
Statement is reviewed by, and receives comments from, the Commission. The
Registration Statement filed with the Commission pursuant to this subsection
2.1.1 shall be on Form S-3 or, if Form S-3 is not then available to the Company,
on Form S-1 or such other form of registration statement as is then available to
effect a registration for resale of such Registrable Securities, covering such
Registrable Securities, and shall contain a Prospectus in such form as to permit
any Holder to sell such Registrable Securities pursuant to Rule 415 under the
Securities Act (or any successor or similar provision adopted by the Commission
then in effect) at any time beginning on the effective date for such
Registration Statement. A Registration Statement filed pursuant to this
subsection 2.1.1 shall provide for the resale pursuant to any method or
combination of methods legally available to, and requested by, the Holders. The
Company shall use its best efforts to cause a Registration Statement filed
pursuant to this subsection 2.1.1 to remain effective, and to be supplemented
and amended to the extent necessary to ensure that such Registration Statement
is available or, if not available, that another Registration Statement is
available, for the resale of all the

 

5



--------------------------------------------------------------------------------

Registrable Securities held by the Holders until all such Registrable Securities
have ceased to be Registrable Securities. As soon as practicable following the
effective date of a Registration Statement filed pursuant to this subsection
2.1.1, but in any event within one (1) business day of such date, the Company
shall notify the Holders of the effectiveness of such Registration Statement.
When effective, a Registration Statement filed pursuant to this subsection 2.1.1
(including the documents incorporated therein by reference) will comply as to
form in all material respects with all applicable requirements of the Securities
Act and the Exchange Act and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading (in the case of any Prospectus
contained in such Registration Statement, in the light of the circumstances
under which such statement is made).

2.1.2 If the Company files a shelf registration statement on Form S-3 (a “Form
S-3 Shelf”) and thereafter the Company becomes ineligible to use Form S-3 for
secondary sales, the Company shall use its best efforts to file a shelf
registration on Form S-1 (a “Form S-1 Shelf”) as promptly as practicable to
replace the shelf registration statement that is a Form S-3 Shelf and have the
Form S-1 Shelf declared effective as promptly as practicable and to cause such
Form S-1 Shelf to remain effective, and to be supplemented and amended to the
extent necessary to ensure that such Registration Statement is available or, if
not available, that another Registration Statement is available, for the resale
of all the Registrable Securities held by the Holders until all such Registrable
Securities have ceased to be Registrable Securities. Upon such date as the
Company becomes eligible to use Form S-3 for secondary sales or, in the case of
a Form S-1 Shelf filed to register the resale of Removed Shares pursuant to
Section 2.6 hereof, upon such date as the Company becomes eligible to register
all of the Removed Shares for resale on a Form S-3 Shelf pursuant to the
Commission Guidance and, if applicable, without a requirement that any of the
Gores-Shay Holders be named as an “underwriter” therein, the Company shall use
its best efforts to file a Form S-3 Shelf as promptly as practicable to replace
the applicable Form S-1 Shelf and have the Form S-3 Shelf declared effective as
promptly as practicable and to cause such Form S-3 Shelf to remain effective,
and to be supplemented and amended to the extent necessary to ensure that such
Registration Statement is available or, if not available, that another
Registration Statement is available, for the resale of all the Registrable
Securities thereunder held by the applicable Holders until all such Registrable
Securities have ceased to be Registrable Securities.

2.1.3 At any time and from time to time following the effectiveness of the shelf
registration statement required by subsection 2.1.1, any Holder may request to
sell all or a portion of their Registrable Securities in an underwritten
offering that is registered pursuant to such shelf registration statement,
including a Block Trade (a “Shelf Underwritten Offering”) provided that such
Holder(s) (a) reasonably expects to sell Registrable Securities yielding
aggregate gross proceeds in excess of $15,000,000 from such Shelf Underwritten
Offering or (b) reasonably expects to sell all of the Registrable Securities
held by such Holder in such Shelf Underwritten Offering (the amount of
Registrable Securities pursuant to clause (a) or (b), as applicable, the
“Minimum Amount”). All requests for a Shelf Underwritten Offering shall be made
by giving written notice to the Company (the “Shelf Take Down Notice”). Each
Shelf Takedown Notice shall specify the approximate number of Registrable
Securities proposed to be sold in the Shelf Underwritten Offering and the
expected price range (net of underwriting discounts and commissions) of such
Shelf Underwritten Offering. Except with respect to any Registrable Securities
distributed by the Sponsor to its members following the expiration of the
Founder Shares Lock-up Period or the Private Placement Lock-up Period, as
applicable, within three (3) days after receipt of any Shelf Take Down Notice,
the Company shall give written notice of such requested Shelf Underwritten
Offering to all other Holders of Registrable Securities (the “Company Shelf
Takedown Notice”) and, subject to the provisions of subsection 2.2.4, shall
include in such Shelf Underwritten Offering all Registrable Securities with
respect to which the Company has received written requests for inclusion
therein, within five (5) days after sending the Company Shelf Takedown Notice,
or, in the case of a Block Trade, as provided in Section 2.5. The Company shall
enter into an underwriting agreement in a form as is customary in Underwritten
Offerings of securities by the Company with the managing Underwriter or
Underwriters selected by the Holders after consultation with the Company and
shall take all such other reasonable actions as are requested by the managing
Underwriter or Underwriters in order to expedite or facilitate the disposition
of such Registrable Securities. In connection with any Shelf Underwritten
Offering contemplated by this subsection 2.1.3, subject to Section 3.3 and
Article IV, the underwriting agreement into which each Holder and the Company
shall enter shall contain such representations, covenants, indemnities and other
rights and obligations as are customary in underwritten offerings of securities
by the Company.

 

6



--------------------------------------------------------------------------------

2.2 Demand Registration.

2.2.1 Request for Registration. Subject to the provisions of subsection 2.2.5
and Sections 2.4 and 3.4 hereof, at any time and from time to time on or after
the Closing Date, each of (a) the Gores Holders of at least a majority in
interest of the then-outstanding number of Registrable Securities held by the
Gores Holders (the “Gores Demanding Holders”), and (b) the Shay Holders of at
least a majority in interest of the then-outstanding number of Registrable
Securities held by the Shay Holders (the “Shay Demanding Holders,” together with
the Gores Demanding Holders, the “Demanding Holders”), may make a written demand
for Registration of all or part of their Registrable Securities on (i) Form S-1
or (ii) if available, Form S-3, which in the case of either clause (i) or (ii),
may be a shelf registration statement filed pursuant to Rule 415 under the
Securities Act, which written demand shall describe the amount and type of
securities to be included in such Registration and the intended method(s) of
distribution thereof (such written demand a “Demand Registration”). The Company
shall, promptly following the Company’s receipt of a Demand Registration,
notify, in writing all other Holders of Registrable Securities (other than a
Demand Registration with respect to any Registrable Securities to be distributed
by the Sponsor to its members following the expiration of the Founder Shares
Lock-up Period or the Private Placement Lock-up Period, as applicable) of such
demand, and each Holder of Registrable Securities who thereafter wishes to
include all or a portion of such Holder’s Registrable Securities in a
Registration pursuant to a Demand Registration (each such Holder that includes
all or a portion of such Holder’s Registrable Securities in such Registration, a
“Requesting Holder”) shall so notify the Company, in writing, within five
(5) days after the receipt by the Holder of the notice from the Company. For the
avoidance of doubt, to the extent a Requesting Holder also separately possesses
Demand Registration rights pursuant to this Section 2.2, but is not the Holder
who exercises such Demand Registration rights, the exercise by such Requesting
Holder of its rights pursuant to the foregoing sentence shall not count as the
exercise by it of one of its Demand Registration rights. Upon receipt by the
Company of any such written notification from a Requesting Holder(s) to the
Company, subject to subsection 2.2.4 below, such Requesting Holder(s) shall be
entitled to have their Registrable Securities included in a Registration
pursuant to a Demand Registration and the Company shall effect, as soon
thereafter as practicable, but not more than forty five (45) days immediately
after the Company’s receipt of the Demand Registration, the Registration of all
Registrable Securities requested by the Demanding Holders and Requesting Holders
pursuant to such Demand Registration. The Company shall not be obligated to
effect more than (A) an aggregate of six (6) Registrations pursuant to a Demand
Registration initiated by the Gores Holders and (B) an aggregate of six
(6) Registrations pursuant to a Demand Registration initiated by the Shay
Holders, in each case under this subsection 2.2.1 with respect to any or all
Registrable Securities; provided, however, that a Registration shall not be
counted for such purposes unless a Registration Statement that may be available
at such time has become effective and all of the Registrable Securities
requested by the Demanding Holders and the Requesting Holders to be registered
on behalf of the Demanding Holders and the Requesting Holders in such
Registration have been sold, in accordance with Section 3.1 of this Agreement;
provided, further that if after a Demanding Holder executes the maximum number
of Demand Registrations permitted hereunder and the related offerings are
completed, such Demanding Holder continues to hold Registrable Securities that
would reasonably exceed the Minimum Amount if sold in a single public offering,
such Demanding Holder shall have the right to execute at least one
(1) additional Demand Registration.

2.2.2 Effective Registration. Notwithstanding the provisions of subsection 2.2.1
above or any other part of this Agreement, a Registration pursuant to a Demand
Registration shall not count as a Registration unless and until (a) the
Registration Statement filed with the Commission with respect to a Registration
pursuant to a Demand Registration has been declared effective by the Commission
and (b) the Company has complied with all of its obligations under this
Agreement with respect thereto; provided, further, that if, after such
Registration Statement has been declared effective, an offering of Registrable
Securities in a Registration pursuant to a Demand Registration is subsequently
interfered with by any stop order or injunction of the Commission, federal or
state court or any other governmental agency, the Registration Statement with
respect to such Registration shall be deemed not to have been declared
effective, unless and until, (i) such stop order or injunction is removed,
rescinded or otherwise terminated, and (ii) a majority-in-interest of the
Demanding Holders initiating such Demand Registration thereafter affirmatively
elect to continue with such Registration and accordingly notify the Company in
writing, but in no event later than five (5) days after the removal, rescission
or other termination of such stop order or injunction, of such election;
provided, further, that the Company shall not be obligated or required to file
another Registration Statement until the Registration Statement that has been
previously filed with respect to a Registration pursuant to a Demand
Registration by the same Demand Holder becomes effective or is subsequently
terminated.

 

7



--------------------------------------------------------------------------------

2.2.3 Underwritten Offering. Subject to the provisions of subsection 2.2.4 and
Sections 2.4 and 3.4 hereof, if a majority-in-interest of the Demanding Holders
so advise the Company as part of their Demand Registration that the offering of
the Registrable Securities pursuant to such Demand Registration shall be in the
form of an Underwritten Offering, then the right of such Demanding Holder or
Requesting Holder (if any) to include its Registrable Securities in such
Registration shall be conditioned upon such Holder’s participation in such
Underwritten Offering and the inclusion of such Holder’s Registrable Securities
in such Underwritten Offering to the extent provided herein. All such Holders
proposing to distribute their Registrable Securities through an Underwritten
Offering under this subsection 2.2.3, subject to Section 3.3 and Article IV,
shall enter into an underwriting agreement in customary form with the Company
and the Underwriter(s) selected for such Underwritten Offering by the
majority-in-interest of the Demanding Holders initiating the Demand
Registration, which Underwriter(s) shall be reasonably satisfactory to the
Company.

2.2.4 Reduction of Underwritten Offering. If a Demand Registration is to be an
Underwritten Offering and the managing Underwriter or Underwriters, in good
faith, advises the Company, the Demanding Holders and the Requesting Holders (if
any) in writing that, in its opinion, the dollar amount or number of Registrable
Securities that the Demanding Holders and the Requesting Holders (if any) desire
to sell, taken together with all other Common Stock or other equity securities
that the Company desires to sell for its own account and the Common Stock, if
any, as to which a Registration has been requested pursuant to separate written
contractual piggy-back registration rights held by any other stockholders of the
Company who desire to sell, exceeds the maximum dollar amount or maximum number
of equity securities that can be sold in such Underwritten Offering without
adversely affecting the proposed offering price, the timing, the distribution
method, or the probability of success of such offering (such maximum dollar
amount or maximum number of such securities, as applicable, the “Maximum Number
of Securities”), then the Company shall include in such Underwritten Offering,
as follows: (a) first, the Registrable Securities of the Demanding Holders and
the Requesting Holders (if any) (pro rata based on the total amount of
Registrable Securities held by each such Demanding Holder and Requesting Holder
(if any) (such proportion is referred to herein as “Pro Rata”)) that can be sold
without exceeding the Maximum Number of Securities; (b) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (a), the Common Stock or other equity securities that the Company desires
to sell for its own account, which can be sold without exceeding the Maximum
Number of Securities; and (c) third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (a) and (b), the
Common Stock or other equity securities of other persons or entities that the
Company is obligated to register in a Registration pursuant to separate written
contractual arrangements with such persons and that can be sold without
exceeding the Maximum Number of Securities.

2.2.5 Demand Registration Withdrawal. A Demanding Holder or a Requesting Holder
shall have the right to withdraw all or a portion of its Registrable Securities
included in a Demand Registration pursuant to subsection 2.2.1 or a Shelf
Underwritten Offering pursuant to subsection 2.1.3 for any or no reason
whatsoever upon written notification to the Company and the Underwriter or
Underwriters (if any) of its intention to so withdraw at any time prior to
(a) in the case of a Demand Registration not involving an Underwritten Offering,
the effectiveness of the applicable Registration Statement or (b) in the case of
any Demand Registration involving an Underwritten Offering or any Shelf
Underwritten Offering, prior to the pricing of such Underwritten Offering or
Shelf Underwritten Offering; provided, however, that upon withdrawal by a
majority-in-interest of the Demanding Holders initiating a Demand Registration
(or in the case of a Shelf Underwritten Offering, withdrawal of an amount of
Registrable Securities included by the Holders in such Shelf Underwritten
Offering, in their capacity as Demanding Holders, being less than the Minimum
Amount), the Company shall cease all efforts to secure effectiveness of the
applicable Registration Statement or complete the Underwritten Offering, as
applicable. Notwithstanding anything to the contrary in this Agreement, the
Company shall be responsible for the Registration Expenses incurred in
connection with a Registration pursuant to a Demand Registration or a Shelf
Underwritten Offering prior to and including its withdrawal under this
subsection 2.2.5.

2.3 Piggyback Registration.

2.3.1 Piggyback Rights. If the Company proposes to file a Registration Statement
under the Securities Act with respect to an offering of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into equity securities, for its own account or for the account of stockholders
of the Company (or by the Company and by the stockholders of the Company
including, without limitation, pursuant to Section 2.2 hereof), other than a
Registration Statement (a) filed in connection with any employee stock option or

 

8



--------------------------------------------------------------------------------

other benefit plan, (b) for an exchange offer or offering of securities solely
to the Company’s existing stockholders, (c) for an offering of debt that is
convertible into equity securities of the Company, (d) for a dividend
reinvestment plan, or (e) filed pursuant to subsection 2.1.1, then the Company
shall give written notice of such proposed filing to all of the Holders of
Registrable Securities (excluding the Sponsor with respect to any Registrable
Securities distributed by the Sponsor to its members following the expiration of
the Founder Shares Lock-up Period or the Private Placement Lock-up Period, as
applicable) as soon as practicable but not less than twenty (20) days (or, in
the case of a Block Trade, three (3) business days) before the anticipated
filing date of such Registration Statement, which notice shall (i) describe the
amount and type of securities to be included in such offering, the intended
method(s) of distribution (including whether such registration will be pursuant
to a shelf registration statement), and the proposed price and name of the
proposed managing Underwriter or Underwriters, if any, in such offering,
(ii) such Holders’ rights under this Section 2.3 and (iii) offer to all of the
Holders of Registrable Securities the opportunity to register the sale of such
number of Registrable Securities as such Holders may request in writing within
ten (10) days after receipt of such written notice (or in the case of a Block
Trade, within two (2) business days) (such Registration a “Piggyback
Registration”). The Company shall, in good faith, cause such Registrable
Securities identified in a Holder’s response noticed described in the foregoing
sentence to be included in such Piggyback Registration and shall use its best
efforts to cause the managing Underwriter or Underwriters of a proposed
Underwritten Offering, if any, to permit the Registrable Securities requested by
the Holders pursuant to this subsection 2.3.1 to be included in a Piggyback
Registration on the same terms and conditions as any similar securities of the
Company or Company stockholder(s) for whose account the Registration Statement
is to be filed included in such Registration and to permit the sale or other
disposition of such Registrable Securities in accordance with the intended
method(s) of distribution thereof. All such Holders proposing to distribute
their Registrable Securities through an Underwritten Offering under this
subsection 2.3.1, subject to Section 3.3 and Article IV, shall enter into an
underwriting agreement in customary form with the Underwriter(s) selected for
such Underwritten Offering by the Company or Company stockholder(s) for whose
account the Registration Statement is to be filed. For purposes of this
Section 2.3, the filing by the Company of an automatic shelf registration
statement for offerings pursuant to Rule 415(a) that omits information with
respect to any specific offering pursuant to Rule 430B shall not trigger any
notification or participation rights hereunder until such time as the Company
amends or supplements such Registration Statement to include information with
respect to a specific offering of Securities (and such amendment or supplement
shall trigger the notice and participation rights provided for in this
Section 2.3).

2.3.2 Reduction of Piggyback Registration. If a Piggyback Registration is to be
an Underwritten Offering and the managing Underwriter or Underwriters, in good
faith, advises the Company and the Holders of Registrable Securities
participating in the Piggyback Registration in writing that, in its opinion, the
dollar amount or number of the Common Stock that the Company desires to sell,
taken together with (a) the Common Stock, if any, as to which Registration has
been demanded pursuant to separate written contractual arrangements with persons
or entities other than the Holders of Registrable Securities hereunder, (b) the
Registrable Securities as to which registration has been requested pursuant
Section 2.3 hereof, and (c) the Common Stock, if any, as to which Registration
has been requested pursuant to separate written contractual piggy-back
registration rights of other stockholders of the Company, exceeds the Maximum
Number of Securities, then:

2.3.2.1 if the Registration is undertaken for the Company’s account, the Company
shall include in any such Registration (a) first, the Common Stock or other
equity securities that the Company desires to sell for its own account, which
can be sold without exceeding the Maximum Number of Securities; (b) second, to
the extent that the Maximum Number of Securities has not been reached under the
foregoing clause (a), the Registrable Securities of Holders exercising their
rights to register their Registrable Securities pursuant to subsection 2.3.1
hereof, Pro Rata, which can be sold without exceeding the Maximum Number of
Securities; and (c) third, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clauses (a) and (b), the Common Stock,
if any, as to which Registration has been requested pursuant to written
contractual piggy-back registration rights of other stockholders of the Company,
which can be sold without exceeding the Maximum Number of Securities; and

2.3.2.2 if the Registration is pursuant to a request by persons or entities
other than the Holders of Registrable Securities, then the Company shall include
in any such Registration (a) first, the Common Stock or other equity securities,
if any, of such requesting persons or entities, other than the Holders of
Registrable Securities, which can be sold without exceeding the Maximum Number
of Securities; (b) second, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clause (a), the Registrable Securities
of Holders exercising their rights to register their Registrable Securities
pursuant to subsection 2.3.1 hereof, Pro Rata,

 

9



--------------------------------------------------------------------------------

which can be sold without exceeding the Maximum Number of Securities; (c) third,
to the extent that the Maximum Number of Securities has not been reached under
the foregoing clauses (a) and (b), the Common Stock or other equity securities
that the Company desires to sell for its own account, which can be sold without
exceeding the Maximum Number of Securities; and (d) fourth, to the extent that
the Maximum Number of Securities has not been reached under the foregoing
clauses (a), (b) and (c), the Common Stock or other equity securities for the
account of other persons or entities that the Company is obligated to register
pursuant to separate written contractual arrangements with such persons or
entities, which can be sold without exceeding the Maximum Number of Securities.

2.3.3 Piggyback Registration Withdrawal. Any Holder of Registrable Securities
shall have the right to withdraw all or any portion of its Registrable
Securities in a Piggyback Registration for any or no reason whatsoever upon
written notification to the Company and the Underwriter or Underwriters (if any)
of his, her or its intention to withdraw such Registrable Securities from such
Piggyback Registration prior to (a) in the case of a Piggyback Registration not
involving an Unwritten Offering or Shelf Underwritten Offering, the
effectiveness of the applicable Registration Statement or (b), in the case of
any Piggyback Registration involving an Underwritten Offering or any Shelf
Underwritten Offering, prior to the pricing of such Underwritten Offering or
Shelf Underwritten Offering. The Company (whether on its own good faith
determination or as the result of a request for withdrawal by persons pursuant
to separate written contractual obligations) may withdraw a Registration
Statement filed with the Commission in connection with a Piggyback Registration
at any time prior to the effectiveness of such Registration Statement.
Notwithstanding anything to the contrary in this Agreement, the Company shall be
responsible for the Registration Expenses incurred in connection with the
Piggyback Registration prior to and including its withdrawal under this
subsection 2.3.3.

2.3.4 Unlimited Piggyback Registration Rights. For purposes of clarity, any
Registration effected pursuant to Section 2.3 hereof shall not be counted as a
Registration pursuant to a Demand Registration effected under Section 2.2 hereof
or a Shelf Underwritten Offering effected under subsection 2.1.3.

2.4 Restrictions on Registration Rights. If (a) during the period starting with
the date sixty (60) days prior to the Company’s good faith estimate of the date
of the filing of, and ending on a date one hundred and twenty (120) days after
the effective date of, a Company initiated Registration and provided that the
Company has delivered written notice to the Holders prior to receipt of a Demand
Registration pursuant to subsection 2.2.1 and it continues to actively employ,
in good faith, all reasonable efforts to cause the applicable Registration
Statement to become effective; (b) the Holders have requested an Underwritten
Registration and the Company and the Holders are unable to obtain the commitment
of underwriters to firmly underwrite the offer; or (c) in the good faith
judgment of the Board such Registration would be seriously detrimental to the
Company and the Board concludes as a result that it is essential to defer the
filing of such Registration Statement at such time, then in each case the
Company shall furnish to such Holders a certificate signed by the Chairman of
the Board stating that in the good faith judgment of the Board it would be
seriously detrimental to the Company for such Registration Statement to be filed
in the near future and that it is therefore essential to defer the filing of
such Registration Statement. In such event, the Company shall have the right to
defer such filing for a period of not more than thirty (30) days; provided,
however, that the Company shall not defer its obligation in this manner more
than once in any twelve (12)-month period (the “Aggregate Blocking Period”).

2.5 Block Trades. Notwithstanding any other provision of this Article II, but
subject to Sections 2.4 and 3.4, if the Holders desire to effect a Block Trade,
then notwithstanding any other time periods in this Article II, the Holders
shall provide written notice to the Company at least three (3) business days
prior to the date such Block Trade will commence. As expeditiously as possible,
the Company shall use its reasonable best efforts to facilitate such Block
Trade. The Holders shall use reasonable best efforts to work with the Company
and the Underwriters (including by disclosing the maximum number of Registrable
Securities proposed to be the subject of such Block Trade) in order to
facilitate preparation of the Registration Statement, Prospectus and other
offering documentation related to the Block Trade and any related due diligence
and comfort procedures. In the event of a Block Trade, and after consultation
with the Company, the Demanding Holders and the Requesting Holders (if any)
shall determine the Maximum Number of Securities, the underwriter or
underwriters and share price of such offering.

2.6 Rule 415; Removal. If at any time the Commission takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement on Form S-3 filed pursuant to this Section 2 is not eligible to be
made on a delayed or continuous basis under the provisions of Rule 415 under the
Securities Act (provided, however, the Company shall be obligated to use
diligent efforts to advocate with the Commission for the registration

 

10



--------------------------------------------------------------------------------

of all of the Registrable Securities in accordance with the Commission Guidance,
including without limitation, Compliance and Disclosure Interpretation 612.09)
or requires a Gores-Shay Holder to be named as an “underwriter,” the Company
shall (i) promptly notify each holder of Registrable Securities thereof (or in
the case of the Commission requiring a Gores-Shay Holder to be named as an
“underwriter,” the Gores-Shay Holders) and (ii) use reasonable best efforts to
persuade the SEC that the offering contemplated by such Registration Statement
is a valid secondary offering and not an offering “by or on behalf of the
issuer” as defined in Rule 415 and that none of the Gores-Shay Holders is an
“underwriter.” The Holders shall have the right to select one legal counsel
designated by the holders of a majority of the Registrable Securities subject to
such Registration Statement to review and oversee any registration or matters
pursuant to this Section 2.6, including participation in any meetings or
discussions with the Commission regarding the Commission’s position and to
comment on any written submission made to the Commission with respect thereto.
No such written submission with respect to this matter shall be made to the
Commission to which the applicable Holders’ counsel reasonably objects. In the
event that, despite the Company’s reasonable best efforts and compliance with
the terms of this Section 2.6, the Commission refuses to alter its position, the
Company shall (i) remove from such Registration Statement such portion of the
Registrable Securities (the “Removed Shares”) and/or (ii) agree to such
restrictions and limitations on the registration and resale of the Registrable
Securities as the Commission may require to assure the Company’s compliance with
the requirements of Rule 415; provided, however, that the Company shall not
agree to name any Gores-Shay Holder as an “underwriter” in such Registration
Statement without the prior written consent of such Gores-Shay Holder. In the
event of a share removal pursuant to this Section 2.6, the Company shall give
the applicable Holders at least five (5) days prior written notice along with
the calculations as to such Holder’s allotment. Any removal of shares of the
Holders pursuant to this Section 2.6 shall first be applied to Holders other
than the Gores-Shay Holders with securities registered for resale under the
applicable Registration Statement and thereafter allocated between the
Gores-Shay Holders on a pro rata basis based on the aggregate amount of
Registrable Securities held by the Gores-Shay Holders. In the event of a share
removal of the Holders pursuant to this Section 2.6, the Company shall promptly
register the resale of any Removed Shares pursuant to subsection 2.1.2 hereof
and in no event shall the filing of such Registration Statement on Form S-1 or
subsequent Registration Statement on Form S-3 filed pursuant to the terms of
subsection 2.1.2 be counted as a Demand Registration hereunder. Until such time
as the Company has registered all of the Removed Shares for resale pursuant to
Rule 415 on an effective Registration Statement, the Company shall not be able
to defer the filing of a Registration Statement pursuant to Section 2.4 hereof.

ARTICLE III

COMPANY PROCEDURES

3.1 General Procedures. If the Company is required to effect the Registration of
Registrable Securities, the Company shall use its best efforts to effect such
Registration to permit the sale of such Registrable Securities in accordance
with the intended plan of distribution thereof, and pursuant thereto the Company
shall, as expeditiously as possible:

3.1.1 prepare and file with the Commission as soon as practicable a Registration
Statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such Registration Statement to become effective and remain
effective until all Registrable Securities covered by such Registration
Statement have been sold;

3.1.2 prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be requested by the Holders or any Underwriter of Registrable
Securities or as may be required by the rules, regulations or instructions
applicable to the registration form used by the Company or by the Securities Act
or rules and regulations thereunder to keep the Registration Statement effective
until all Registrable Securities covered by such Registration Statement are sold
in accordance with the intended plan of distribution set forth in such
Registration Statement or supplement to the Prospectus;

3.1.3 prior to filing a Registration Statement or Prospectus, or any amendment
or supplement thereto, furnish without charge to the Underwriters, if any, and
the Holders of Registrable Securities included in such Registration, and such
Holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement (including each
preliminary

 

11



--------------------------------------------------------------------------------

Prospectus), and such other documents as the Underwriters and the Holders of
Registrable Securities included in such Registration or the legal counsel for
any such Holders may request in order to facilitate the disposition of the
Registrable Securities owned by such Holders;

3.1.4 prior to any public offering of Registrable Securities, but in any case no
later than the effective date of the applicable Registration Statement, use its
best efforts to (a) register or qualify the Registrable Securities covered by
the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and to keep such registration or qualification in
effect for so long as such Registration Statement remains in effect and (b) take
such action necessary to cause such Registrable Securities covered by the
Registration Statement to be registered with or approved by such other
governmental authorities as may be necessary by virtue of the business and
operations of the Company or otherwise and do any and all other acts and things
that may be necessary or advisable, in each case, to enable the Holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
or take any action to which it would be subject to general service of process or
taxation in any such jurisdiction where it is not then otherwise so subject;

3.1.5 cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed no later than the effective date of such Registration
Statement;

3.1.6 provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement;

3.1.7 promptly furnish to each seller of Registrable Securities covered by such
Registration Statement such number of conformed copies of such Registration
Statement and of each such amendment and supplement thereto (in each case
including all exhibits), such number of copies of the Prospectus contained in
such Registration Statement (including each preliminary Prospectus and any
summary Prospectus) and any other Prospectus filed under Rule 424 under the
Securities Act, in conformity with the requirements of the Securities Act, and
such other documents as such seller may reasonably request;

3.1.8 advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of any request by the Commission
that the Company amend or supplement such Registration Statement or Prospectus
or the issuance of any stop order by the Commission suspending the effectiveness
of such Registration Statement or Prospectus the initiation or threatening of
any proceeding for such purpose and promptly use its best efforts to amend or
supplement such Registration Statement or Prospectus or prevent the issuance of
any stop order or to obtain its withdrawal if such stop order should be issued,
as applicable;

3.1.9 advise each Holder of Registrable Securities covered by such Registration
Statement, promptly after the Company receives notice thereof, of the time when
such registration statement has been declared effective or a supplement to any
Prospectus forming a part of such registration statement has been filed;

3.1.10 at least five (5) business days prior to the filing of any Registration
Statement or Prospectus or any amendment or supplement to such Registration
Statement or Prospectus or any document that is to be incorporated by reference
into such Registration Statement or Prospectus, furnish a copy thereof to each
seller of such Registrable Securities or its counsel, and not to file any such
Registration Statement or Prospectus, or amendment or supplement thereto, to
which any such Holder or Registrable Securities shall have reasonably objected
on the grounds that such Registration Statement or Prospectus or supplement or
amendment thereto, does not comply in all material respects with the
requirements of the Securities Act or the rules and regulations thereunder;

3.1.11 notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event or the existence of any condition as a result of
which the Prospectus included in such Registration Statement, as then in effect,
includes a Misstatement, or in the opinion of counsel for the Company it is
necessary to supplement or amend such Prospectus to comply with law, and then to
correct such Misstatement or include such information as is necessary to comply
with law, in each

 

12



--------------------------------------------------------------------------------

case as set forth in Section 3.4 hereof, at the request of any such Holder
promptly prepare and furnish to such Holder a reasonable number of copies of a
supplement to or an amendment of such Prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such securities, such Prospectus shall
not include a Misstatement or such Prospectus, as supplemented or amended, shall
comply with law;

3.1.12 permit a representative of the Holders, the Underwriters, if any, and any
attorney or accountant retained by such Holders or Underwriter to participate in
the preparation of any Registration Statement, each such Prospectus included
therein or filed with the Commission, and each amendment or supplement thereto,
and will give each of them such access to its books and records and such
opportunities to discuss the business, finances and accounts of the Company and
its subsidiaries with its officers, directors and the independent public
accountants who have certified its financial statements as shall be necessary,
in the opinion of such Holders’ and such Underwriters’ respective counsel, to
conduct a reasonable investigation within the meaning of the Securities Act, and
will cause the Company’s officers, directors and employees to supply all
information reasonably requested by any such representative, Underwriter,
attorney or accountant in connection with the Registration; provided, however,
that if requested by the Company, such representatives or Underwriters enter
into a confidentiality agreement, in form and substance reasonably satisfactory
to the Company, prior to the release or disclosure of any such information;

3.1.13 obtain a “cold comfort” letter (including a bring-down letter dated as of
the date the Registrable Securities are delivered for sale pursuant to such
Registration) from the Company’s independent registered public accountants in
the event of an Underwritten Offering, in customary form and covering such
matters of the type customarily covered by “cold comfort” letters as the
managing Underwriter may reasonably request, and reasonably satisfactory to a
majority-in-interest of the participating Holders and any Underwriter;

3.1.14 on the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain an opinion and negative assurance letter, dated such
date, of counsel representing the Company for the purposes of such Registration,
addressed to the Holders, the placement agent or sales agent, if any, and the
Underwriters, if any, covering such legal matters with respect to the
Registration in respect of which such opinion is being given as the Holders,
placement agent, sales agent, or Underwriter may reasonably request and as are
customarily included in such opinions and negative assurance letters, and
reasonably satisfactory to a majority in interest of the participating Holders
and any Underwriter;

3.1.15 in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

3.1.16 otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and to make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve (12) months beginning with the first day of the
Company’s first full calendar quarter after the effective date of the
Registration Statement which satisfies the provisions of Section 11(a) of the
Securities Act and the rules and regulations thereunder, including Rule 158
thereunder (or any successor rule promulgated thereafter by the Commission);

3.1.17 use its reasonable efforts to make available senior executives of the
Company to participate in customary “road show” presentations that may be
reasonably requested by the Underwriter in any Underwritten Offering; and

3.1.18 otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, including
causing the officers and directors of the Company to enter into customary
“lock-up agreements,” in connection with such Registration.

3.2 Registration Expenses. The Registration Expenses of all Registrations shall
be borne by the Company. It is acknowledged by the Holders that the Holders
shall bear all incremental selling expenses relating to the sale of Registrable
Securities, such as Underwriters’ commissions and discounts, brokerage fees and,
other than as set forth in the definition of “Registration Expenses,” all
reasonable fees and expenses of any legal counsel representing the Holders.

 

13



--------------------------------------------------------------------------------

3.3 Participation in Underwritten Offerings.

3.3.1 No person may participate in any Underwritten Offering for equity
securities of the Company pursuant to a Registration initiated by the Company
hereunder unless such person (a) agrees to sell such person’s securities on the
basis provided in any underwriting arrangements approved by the Company and
(b) completes and executes all customary questionnaires, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.

3.3.2 Holders participating in an Underwritten Offering may, at their option,
require that any or all of the representations and warranties by, and the other
agreements on the part of, the Company to and for the benefit of the
Underwriters shall also be made to and for the benefit of such Holders and that
any or all of the conditions precedent to the obligations of such Underwriters
shall also be made to and for the benefit of such Holders; provided, however,
that the Company shall not be required to make any representations or warranties
with respect to written information specifically provided by a Holder in writing
for inclusion in the Registration Statement.

3.3.3 The Company will use its commercially reasonable efforts to ensure that no
Underwriter shall require any Holder to make any representations or warranties
to or agreements with the Company or the Underwriters other than
representations, warranties or agreements regarding such Holder and such
Holder’s intended method of distribution and any other representation required
by law, and if, despite the Company’s commercially reasonable efforts, an
Underwriter requires any Holder to make additional representation or warranties
to or agreements with such Underwriter, such Holder may elect not to participate
in such Underwritten Offering (but shall not have any claims against the Company
as a result of such election). Any liability of such Holder to any Underwriter
or other person under such underwriting agreement shall be limited to an amount
equal to the proceeds (net of expenses and underwriting discounts and
commissions) that it derives from such registration.

3.4 Suspension of Sales; Adverse Disclosure. Upon receipt of written notice from
the Company that a Registration Statement or Prospectus contains a Misstatement,
or in the opinion of counsel for the Company it is necessary to supplement or
amend such Prospectus to comply with law, each of the Holders shall forthwith
discontinue disposition of Registrable Securities until it has received copies
of a supplemented or amended Prospectus correcting the Misstatement or including
the information counsel for the Company believes to be necessary to comply with
law (it being understood that the Company hereby covenants to prepare and file
such supplement or amendment as soon as practicable after the time of such
notice such that the Registration Statement or Prospectus, as so amended or
supplemented, as applicable, will not include a Misstatement and complies with
law), or until it is advised in writing by the Company that the use of the
Prospectus may be resumed. If the filing, initial effectiveness or continued use
of a Registration Statement in respect of any Registration at any time would
require the Company to make an Adverse Disclosure or would require the inclusion
in such Registration Statement of financial statements that are unavailable to
the Company for reasons beyond the Company’s control, the Company may, upon
giving prompt written notice of such action to the Holders, delay the filing or
initial effectiveness of, or suspend use of, such Registration Statement for the
shortest period of time, but in no event more than thirty (30) days, determined
in good faith by the Board to be necessary for such purpose; provided, that each
day of any such suspension pursuant to this Section 3.4 shall correspondingly
decrease the Aggregate Blocking Period available to the Company during any
twelve (12)-month period pursuant to Section 2.4 hereof. In the event the
Company exercises its rights under the preceding sentence, the Holders agree to
suspend, immediately upon their receipt of the notice referred to above, their
use of the Prospectus relating to any Registration in connection with any sale
or offer to sell Registrable Securities. The Company shall immediately notify
the Holders of the expiration of any period during which it exercised its rights
under this Section 3.4.

3.5 Covenants of the Company. As long as any Holder shall own Registrable
Securities, the Company hereby covenants and agrees:

3.5.1 the Company will not file any Registration Statement or Prospectus
included therein or any other filing or document (other than this Agreement)
with the Commission which refers to any Holder of Registrable Securities by name
or otherwise without the prior written approval of such Holder, which may not be
unreasonably withheld;

 

14



--------------------------------------------------------------------------------

3.5.2 the Company will not effect or permit to occur any combination or
subdivision of securities which would adversely affect the ability of the
Holders to effect registration of Registrable Securities in the manner
contemplated by this Agreement;

3.5.3 at all times while it shall be a reporting company under the Exchange Act,
to file timely (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to Sections 13(a) or 15(d) of the Exchange Act and to
promptly furnish the Holders with true and complete copies of all such filings.
The Company further covenants that it shall take such further action as any
Holder may reasonably request, all to the extent required from time to time to
enable such Holder to sell shares of Common Stock held by such Holder without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 promulgated under the Securities Act (or any successor rule
promulgated thereafter by the Commission), including providing any legal
opinions. Upon the request of any Holder, the Company shall deliver to such
Holder a written certification of a duly authorized officer as to whether it has
complied with such requirements; and

3.5.4 promptly following the effectiveness of the shelf registration statement
required by subsection 2.1.1 (and in any event within three (3) business days
from such effectiveness), the Company shall cause the transfer agent to remove
any restrictive legends (including any electronic transfer restrictions) from
any Common Stock or Private Placement Warrants held by such Holder and provide
or cause any customary opinions of counsel to be delivered to the transfer agent
in connection with such removal.

ARTICLE IV

INDEMNIFICATION AND CONTRIBUTION

4.1 Indemnification.

4.1.1 The Company agrees to indemnify, to the extent permitted by law, each
Holder of Registrable Securities, its officers, directors, partners,
stockholders or members, employees, agents, investment advisors and each person
who controls such Holder (within the meaning of the Securities Act and Exchange
Act) from and against all losses, claims, damages, liabilities and expenses
(including attorneys’ fees), joint or several (or actions or proceedings,
whether commenced or threatened, in respect thereof) (collectively, “Claims”),
to which any such Holder or other persons may become subject, insofar as such
Claims arise out of or are based on any untrue or alleged untrue statement of
any material fact contained in any Registration Statement, Prospectus or
preliminary Prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, and the Company will
reimburse such Holder or other person for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such Claim; except insofar as the Claim or expense arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in such filing in reliance upon and in conformity with information
furnished in writing to the Company by such Holder expressly for use therein.
The Company shall indemnify the Underwriters, their officers and directors and
each person who controls such Underwriters (within the meaning of the Securities
Act and Exchange Act) to the same extent as provided in the foregoing with
respect to the indemnification of the Holder.

4.1.2 In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, the Company may require that, as a
condition to including any Registrable Securities in any Registration Statement,
the Company shall have received an undertaking reasonably satisfactory to it
from such Holder, to indemnify the Company, its directors and officers and
agents and each person who controls the Company (within the meaning of the
Securities Act and Exchange Act) from and against any Claims, to which any the
Company or such other persons may become subject, insofar as such Claims arise
out of or are based on any untrue statement of any material fact contained in
the Registration Statement, Prospectus or preliminary Prospectus or any
amendment thereof or supplement thereto or any omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
contained in any information furnished in writing by such Holder expressly for
use therein; provided, however, that the obligation to indemnify shall be
several, not joint and several, among such Holders of Registrable Securities,
and the liability of each such Holder of Registrable Securities shall be in
proportion to and limited to the net proceeds received by such Holder from the
sale of Registrable Securities pursuant to such Registration Statement. The
Holders of Registrable

 

15



--------------------------------------------------------------------------------

Securities shall indemnify the Underwriters, their officers, directors and each
person who controls such Underwriters (within the meaning of the Securities Act
and Exchange Act) to the same extent as provided in the foregoing with respect
to indemnification of the Company and the Company shall use its commercially
reasonable efforts to ensure that no Underwriter shall require any Holder of
Registrable Securities to provide any indemnification other than that provided
hereinabove in this subsection 4.1.2, and, if, despite the Company’s
commercially reasonable efforts, an Underwriter requires any Holder of
Registrable Securities to provide additional indemnification, such Holder may
elect not to participate in such Underwritten Offering (but shall not have any
claim against the Company as a result of such election).

4.1.3 Any person entitled to indemnification herein shall (a) give prompt
written notice to the indemnifying party of any Claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (b) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such Claim,
permit such indemnifying party to assume the defense of such Claim with counsel
reasonably satisfactory to the indemnified party. An indemnifying party who is
not entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one (1) counsel for all
parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party a conflict of
interest may exist between such indemnified party and any other of such
indemnified parties with respect to such claim. No indemnifying party shall,
without the consent of the indemnified party, consent to the entry of any
judgment or enter into any settlement which cannot be settled in all respects by
the payment of money (and such money is so paid by the indemnifying party
pursuant to the terms of such settlement) and which settlement includes a
statement or admission of fault or culpability on the part of such indemnified
party or does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.

4.1.4 The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director, partners, stockholders or members,
employees, agents, investment advisors or controlling person of such indemnified
party and shall survive the transfer of Registrable Securities.

4.1.5 If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any Claims, then the indemnifying party, in lieu
of indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such Claims (a) in such
proportion as is appropriate to reflect the relative benefits received by the
indemnifying party or parties on the one hand and the indemnified party or
parties on the other hand from the offering of the Registrable Securities or
(b) if the allocation provided by clause (a) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (a) above but also to reflect the
relative fault of the indemnifying party or parties on the other hand in
connection with the statements or omissions that resulted in such Claims, as
well as any other relevant equitable considerations; provided, however, that the
liability of any Holder or any director, officer, employee, agent, investment
advisor or controlling person thereof under this subsection 4.1.5 shall be
limited to the amount of the net proceeds received by such Holder in such
offering giving rise to such liability. The amount paid or payable by a party as
a result of the losses or other liabilities referred to above shall be deemed to
include, subject to the limitations set forth in subsections 4.1.1, 4.1.2 and
4.1.3 above, any legal or other fees, charges or expenses reasonably incurred by
such party in connection with any investigation or proceeding. The parties
hereto agree that it would not be just and equitable if contribution pursuant to
this subsection 4.1.5 were determined by pro rata allocation or by any other
method of allocation, which does not take account of the equitable
considerations referred to in this subsection 4.1.5. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution pursuant to this subsection
4.1.5 from any person who was not guilty of such fraudulent misrepresentation.

4.1.6 The indemnification required by this Section 4.1 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or expense, loss, damage or liability is
incurred.

 

16



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

5.1 Notices. Any notice or communication under this Agreement must be in writing
and given by (a) deposit in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, (b) delivery in person or by courier service providing evidence of
delivery, or (c) transmission by hand delivery, electronic mail, telecopy,
telegram or facsimile. Each notice or communication that is mailed, delivered,
or transmitted in the manner described above shall be deemed sufficiently given,
served, sent, and received, in the case of mailed notices, on the third business
day following the date on which it is mailed and, in the case of notices
delivered by courier service, hand delivery, electronic mail, telecopy, telegram
or facsimile, at such time as it is delivered to the addressee (with the
delivery receipt or the affidavit of messenger) or at such time as delivery is
refused by the addressee upon presentation. Any notice or communication under
this Agreement must be addressed, if to the Company, to: PAE Incorporated, 7799
Leesburg Pike, Suite 300 North, Falls Church, VA 22043, Attention: Paul W. Cobb,
Jr., and, if to any Holder, at such Holder’s address or facsimile number as set
forth in the Company’s books and records. Any party may change its address for
notice at any time and from time to time by written notice to the other parties
hereto, and such change of address shall become effective thirty (30) days after
delivery of such notice as provided in this Section 5.1.

5.2 Assignment; No Third Party Beneficiaries.

5.2.1 This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.

5.2.2 Prior to the expiration of the Founder Shares Lock-up Period or the
Private Placement Lock-up Period, as the case may be, no Holder who is subject
to either or both the Founder Shares Lock-Up Period or the Private Placement
Lock-Up Period may assign or delegate such Holder’s rights, duties or
obligations under this Agreement, in whole or in part, except in connection with
a transfer of Registrable Securities by such Holder to a Permitted Transferee,
to an Affiliate or as otherwise permitted pursuant to the terms of the Founder
Shares Lock-Up Period or the Private Placement Lock-Up Period, as applicable.

5.2.3 This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and its successors and the permitted
assigns of the applicable Holders, which shall include Permitted Transferees.

5.2.4 This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement and
Section 5.2 hereof.

5.2.5 No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (a) written notice of such assignment as
provided in Section 5.1 hereof and (b) the written agreement of the assignee, in
a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement). Any transfer or assignment made other
than as provided in this Section 5.2 shall be null and void.

5.3 Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

5.4 Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW
YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED INTO AND TO BE
PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS OF SUCH JURISDICTION.

 

17



--------------------------------------------------------------------------------

5.5 Amendments and Modifications. Upon the written consent of the Company and
the Holders of at least a majority in interest of the Registrable Securities at
the time in question, compliance with any of the provisions, covenants and
conditions set forth in this Agreement may be waived, or any of such provisions,
covenants or conditions may be amended or modified; provided, however, that
notwithstanding the foregoing, (a) any amendment hereto or waiver hereof that
adversely affects one Holder, solely in its capacity as a holder of the shares
of capital stock of the Company, in a manner that is adverse and different from
the other Holders (in such capacity) shall require the consent of the Holder so
affected, (b) any amendment hereto or waiver hereof that adversely affects the
Gores Holders or Shay Holders, as applicable, solely in their respective
capacity as Gores Holders or Shay Holders, as applicable, in a manner that is
adverse and different from the other Holders, shall require the consent of the
Gores Holders or Shay Holders, as applicable, of a majority-in-interest of the
then-outstanding number of Registrable Securities held by the Gores Holders or
Shay Holders, as applicable. No course of dealing between any Holder or the
Company and any other party hereto or any failure or delay on the part of a
Holder or the Company in exercising any rights or remedies under this Agreement
shall operate as a waiver of any rights or remedies of any Holder or the
Company. No single or partial exercise of any rights or remedies under this
Agreement by a party shall operate as a waiver or preclude the exercise of any
other rights or remedies hereunder or thereunder by such party.

5.6 Other Registration Rights. Other than pursuant to the terms of the
Subscription Agreements, the Company represents and warrants that no person,
other than a Holder of Registrable Securities, has any right to require the
Company to register any securities of the Company for sale or to include such
securities of the Company in any Registration filed by the Company for the sale
of securities for its own account or for the account of any other person.
Further, the Company represents and warrants that this Agreement supersedes any
other registration rights agreement or agreement with similar terms and
conditions among the parties thereto and in the event of a conflict between any
such agreement or agreements and this Agreement, the terms of this Agreement
shall prevail.

5.7 Term. This Agreement shall terminate upon the earlier of the date as of
which (i) all of the Registrable Securities have been sold pursuant to a
Registration Statement (but in no event prior to the applicable period referred
to in Section 4(a)(3) of the Securities Act and Rule 174 thereunder (or any
successor rule promulgated thereafter by the Commission)) or (ii) as to any
Holder individually, such Holder is permitted to sell all of such Holder’s
Registrable Securities under Rule 144 (or any similar provision) under the
Securities Act without limitation on the amount of securities sold or the manner
of sale. The provisions of Section 3.5 and Article IV shall survive any
termination.

[Signature Pages Follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

COMPANY:

PAE INCORPORATED,

a Delaware corporation

By:  

/s/ Paul W. Cobb, Jr.

  Name:   Paul W. Cobb, Jr.   Title:   Executive Vice President, General Counsel
and Secretary

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

GORES HOLDERS:

GORES SPONSOR III LLC,

a Delaware limited liability company

By:  

/s/ AEG Holdings, LLC

  Name:   AEG Holdings, LLC   Title:   Manager By:  

/s/ Randall Bort

  Name:   Randall Bort By:  

/s/ William Patton

  Name:   William Patton By:  

/s/ Jeffrey Rea

  Name:   Jeffrey Rea

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SHAY HOLDERS: PE SHAY HOLDINGS, LLC By:  

/s/ Mary Ann Sigler

  Name: Mary Ann Sigler   Title: Manager

 

By:  

/s/ Paul W. Cobb, Jr.

  Name: Paul W. Cobb, Jr. By:  

/s/ Michael Fox

  Name: Michael Fox By:  

/s/ Charles D. Peiffer

  Name: Charles D. Peiffer By:  

/s/ Michael Fox

  Name: Michael Fox KARL E. WILLIAMS REVOCABLE TRUST DATED MAY 1, 2012 By:  

/s/ Karl E. Williams

  Name: Trustee

[Signature Page to Registration Rights Agreement]